DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
	Applicant's arguments in view of the amendment filed 12/20/2021 with respect to claim(s) 19 and 25 have been considered and are persuasive. Particularly, the limitation “when a frame other than the trigger frame is obtained from the PPDU and the frame other than the trigger frame requests an immediate response, update an Intra-BSS NAV based on the frame other than the trigger frame with considering a receiver address of the frame other than the trigger frame” overcomes the previous rejection. Therefore, the rejection has been withdrawn. However, there appears to be no support for the limitation in the original filed specification filed 04/04/2019.
	Applicant’s arguments filed 12/20/2021 are silent regarding Examiner’s response filed 09/20/2021 with respect to the MPEP 2111.01 Section II Contingent Limitation issue for claim(s) 28-30. Applicant also did not provide an amendment to overcome the issue. Therefore, the broadest reasonable interpretation to the claims is maintained because MPEP 2111.04 Section II Contingent Limitations explicitly disclose in part: “For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Applying the recitation above to Applicant’s claim 28 yields: “a method claim (i.e., claim 28) requires step A (i.e., updating the Intra-BSS NAV based on the trigger frame) if a first condition happens (i.e., when the trigger frame indicates that claimed invention may be practiced without either the first or second condition happening (i.e., second condition is not available), then neither step A or B is required (i.e., step B is not available) by the broadest reasonable interpretation of the claim.” Based on the recitation and based on the claim language only giving one condition with a one step, the claimed invention practices one condition with one step and does not practice a second condition. Therefore, the second step according to the second condition is not required by the broadest reasonable interpretation. A similar application of the recitation to claim 29 can be performed. For compact prosecution, the Examiner provides a rejection for claims 28-30.

Examiner’s Note
 	Applicant may want to clarify the following limitations:	(1) “when a trigger frame is obtained from the PPDU, update, regardless of a receiver address of the trigger frame and a format of the PPDU, an Intra-BSS Network Allocation Vector (NAV) based on the trigger frame”. What does “update, regardless of a receiver address, an … NAV” mean? Two potential interpretations could be made: (a) the wireless communication terminal updates NAV based on receiving a trigger frame without inspecting the trigger frame so it does not consider the receiver address, or (b) the wireless communication terminal determines the trigger frame is intended for another wireless communication terminal by checking the receiver address but still updates the NAV. Based on pg. 37 l. 18 – pg. 38 l. 8, it appears the second interpretation is supported. 	(2) “when a frame other than the trigger frame is obtained from the PPDU and the frame other than the trigger frame requests an immediate response, update an Intra-BSS NAV based on the frame other than the trigger frame with considering a receiver address of the frame other than the trigger frame”. A frame other than the trigger frame requesting an immediate response is a trigger frame because it requests/triggers an immediate response. Based on pg. 55 l. 22 – pg. 56 l. 10, it appears there are a trigger-based PPDU and a non-trigger-based PPDU. However, the non-trigger-based PPDU is not requesting an immediate response. Pgs. 15, 22, 27-28, and 30-31 disclose to not update NAV when receiving an immediate response request or to update NAV when receiving an immediate response request but updating it based on a trigger frame.

Claim Objections
 	Claim(s) 25 is/are objected to because of the following informalities:  
Claim 25 recites “when the obtained frame is the trigger frame, updating, regardless of a receiver address of the trigger frame and a format of the PPDU, the Intra-BSS NAV based on the obtained frame without considering a receiver address of the trigger frame and a format of the PPDU”. The limitation has repetitive features. The second occurrence of “a receiver address” and “a format” should be changed to “the receiver address” and “the format” or removed from the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



 	Claim(s) 19, 21-25, and 27-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claim 19 recites “when a frame other than the trigger frame is obtained from the PPDU and the frame other than the trigger frame requests an immediate response, update an Intra-BSS NAV based on the frame other than the trigger frame with considering a receiver address of the frame other than the trigger frame”. There appears to be no support for the features of the above limitation as a whole in the recited portions of the original specification below:		Page 15 discloses “Specifically, when the wireless communication terminal is solicited in an immediate response to a Physical layer Protocol Data Unit (PPDU) carrying the corresponding frame, the wireless communication terminal may not update the NAV”. 		Page 19 discloses “the wireless communication terminal may update the Intra-BSS NAV according to the duration information indicated by the frame included in the PSDU” and “The wireless communication terminal is not solicited to transmit an immediate response to the PPDU carrying the frame received by the wireless communication terminal”. 		Page 22 discloses “In addition, the wireless communication terminal may set the NAV according to whether the frame received by the wireless communication terminal requires an immediate response. Specifically, when the frame received by the wireless communication terminal requires an immediate response, the wireless communication terminal may not set the NAV according to the received frame. Also, when the frame received by the wireless communication terminal does not require an immediate response and other conditions for NAV setting are met, the wireless communication terminal may set the NAV according to the received frame. The wireless communication terminal may determine whether a frame requires an immediate response according to at least one of a type of frame, a subtype, and an ACK Policy subfield”. 		Page 27 discloses “At this time, since the first to third stations STA1 to STA3 receive a request for an immediate response, the first to third stations STA1 to STA3 do not update the NAV based on the trigger frame. The fourth station STA4, which is not indicated by the trigger frame, updates the NAV based on the trigger frame”. 		Pages 27-28 disclose “When the wireless communication terminal that receives a request for an immediate response to the frame fails to transmit an immediate response to the frame due to the CS result, the wireless communication terminal may update the NAV based on the frame or the PPDU including the frame”. Note: the recited portion corresponds to Fig. 9 requiring the update to be performed based on a received trigger frame.		Page 29 discloses “At this time, since the first to third stations STA1 to STA3 receive a request for an immediate response, they do not update the NAV based on the trigger frame or the PPDU including the trigger frame. However, since the third station STA3 fails to transmit the trigger-based PPDU, the third station STA3 updates the NAV based on the trigger frame or the PPDU including the trigger frame. The fourth station STA4, which is not indicated by the trigger frame, updates the NAV based on the trigger frame or the PPDU including the trigger frame” and “even when the trigger frame requires an immediate response, the wireless communication terminal that receives the trigger frame may update the NAV based on the trigger frame”. 		Pages 29-30 disclose “the wireless communication terminal that receives the Intra-BSS trigger frame may update the Intra-BSS NAV based on the trigger frame” and “The wireless communication terminal is not solicited to transmit an immediate response to the PPDU carrying the frame received by the wireless communication terminal or the frame received by the wireless communication terminal is a trigger frame”. 		Pages 30-31 disclose “Since the first to third stations STA1 to STA3 receive a request for an immediate response but have received the trigger frame, they update the NAV based on the trigger frame”. 		Claim 25 is similarly rejected as claim 19.	Claims 21-24 and 27-30 are rejected based on their dependencies to claims 19 or 25.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Luo et al. (US 2018/0146469 A1) – Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication. [0106]: PPDU is sent Huang et al. (US 2017/0006541 A1) – Fig. 7, [0059]: at step 714, HEW station 104 receives a trigger frame. [0062]: at step 718, HEW station 104 resets its NAV if the MAC address of the master station 102 that transmitted the trigger frame (=regardless of a receiver address of the trigger frame and a format of the PPDU) is the same as the MAC address of the master station 102 that transmitted the frame that set the NAV in the MU-RTS from step 704. [0047]-[0049], [0054]-[0055]: at step 704, HEW station 104 receives a MU-RTS (=a frame other than the trigger frame). The MU-RTS frame includes a receiver address. At step 706, HEW station 104 sets its NAV by considering the receiver address of the MU-RTS. [0055]-[0057]: the MU-RTS requests a MU-CTS. [0090]: HEW STA 104 transmits and receives PPDUs. [0059]: trigger frame may be part of MU-RTS.	Lee et al. (US 2017/0104563 A1) – [0248]: a PPDU includes MU-RTS frame.	Merlin et al. (US 2016/0183253 A1) – [0067]: RTS frame solicit a CTS frame as an immediate response. 	Noh et al. (US 2017/0064708 A1) – [0025], [0097]-[0098]: a trigger frame may request an immediate response. [0128]: update NAV based on duration field in the received frame, where RA is not equal to STA’s own address. 	Seok et al. (US 2016/0128057 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./              Examiner, Art Unit 2478                                                                                                                                                                                          
/JOSEPH E AVELLINO/               Supervisory Patent Examiner, Art Unit 2478